      Case 2:19-cv-00193-TBM-MTP Document 113 Filed 12/29/20 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                     Eastern Division

PENNYMAC LOAN SERVICES, LLC,                       CIVIL ACTION
                                                   Case No: 2:19-cv-00193-TBM-
                             Plaintiff,            MTP

        -vs-

SITCOMM ARBITRATION                                PLAINTIFF PENNYMAC
ASSOCIATION, MARK MOFFETT,                         LOAN SERVICES, LLC’S
SANDRA GOULETTE, RONNIE                            MOTION TO COMPEL
KAHAPEA, MARK JOHNSON, KIRK                        DISCLOSURES AND
GIBBS, and ALARIC SCOTT,                           DISCOVERY RESPONSES
                                                   FROM DEFENDANT MARK
                             Defendants.           JOHNSON AND REQUEST
                                                   FOR SANCTIONS




     PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S MOTION TO
     COMPEL DISCLOSURES AND DISCOVERY RESPONSES FROM
    DEFENDANT MARK JOHNSON AND REQUEST FOR SANCTIONS

        COMES NOW plaintiff, PennyMac Loan Services, LLC (“PennyMac”) to

file its Motion to Compel Disclosures and Discovery Responses from defendant

Mark Johnson (“Johnson”) and Request for Sanctions pursuant to Federal Rules of

Civil Procedure Rule 37(a), showing unto the Court the following:

            1. On May 7, 2020, the Court issued its Rule 16(a) Initial Order (Docket

                53) setting a Telephonic Case Management Conference (“CMC”) for

                June 18, 2020. The Rule 16(a) Initial Order states: “The parties shall

                                            1
136044.01923/124225058v.4
      Case 2:19-cv-00193-TBM-MTP Document 113 Filed 12/29/20 Page 2 of 8




                serve their initial disclosures as required by Fed.R.Civ.P.26(a) seven

                (7) days prior to the case management conference.”

            2. Johnson did not provide any initial disclosures prior to the CMC.

                Declaration of Nicole Metral filed concurrently herewith (“Metral

                Dec.”), ¶ 2.

            3. Following the CMC and on June 18, 2020, the Court issued a Case

                Management Order (“CMO”). (Docket 57.) In the CMO, the Court

                noted that “Defendants Mark Johnson and Ronnie Kahapea did not

                participate in the management conference as ordered, nor did they (or

                any other defendant) submit their confidential settlement memoranda

                or participate in a Rule 26(f) conference.” Id. The CMO also states

                “None of the Defendants have made their initial disclosures as

                ordered. Each Defendant is ordered to made[sic] initial disclosures on

                or before July 1, 2020. Failure to do so may result in the

                imposition of sanctions or otherwise adversely affect Defendants’

                rights.” Id.

            4. Johnson did not provide any initial disclosures on or before July 1,

                2020 and as of the date of this filing, still has not provided any.

                Metral Dec., ¶ 2.



                                             2
136044.01923/124225058v.4
      Case 2:19-cv-00193-TBM-MTP Document 113 Filed 12/29/20 Page 3 of 8




            5. On October 8, 2020 PennyMac served Interrogatories, Requests for

                Production, and Requests for Admission (collectively, the

                “Discovery”) on Johnson via FedEx. On November 19, 2020,

                PennyMac filed a Proof of Service of Discovery Requests Propounded

                to Defendants. (Docket 96.) The Discovery propounded to Johnson

                was attached thereto as Exhibit A and proof of delivery of the

                Discovery to Johnson’s address was attached thereto as Exhibit B.

                Both of these documents are attached hereto as Exhibit 1.

            6. Responses to the Discovery were due on November 12, 2020. As of

                the date of this filing, Johnson has not produced any responses to any

                of the Discovery or any responsive documents. Metral Dec., ¶ 4.

            7. Pursuant to Federal Rules of Civil Procedure Rule 36(a)(3), all of the

                Requests for Admission have been admitted.

            8. On November 30, 2020, counsel for PennyMac sent a meet and confer

                letter to Johnson regarding the Discovery. Metral Dec., ¶ 5; Exh. 2

                attached hereto. In the letter, counsel for PennyMac stated:

                            “Pursuant to Local Uniform Civil Rule 37(a) and Federal

                            Rules of Civil Procedure Rule 37(a), we are reaching out

                            to you and requesting that you provide written responses

                            to the Discovery and produce documents on or before

                                                 3
136044.01923/124225058v.4
      Case 2:19-cv-00193-TBM-MTP Document 113 Filed 12/29/20 Page 4 of 8




                            December 9, 2020. Or, if you wish to meet and confer

                            regarding the Discovery, we request that you contact our

                            office at nbmetral@blankrome.com or (424) 239-3483

                            on or before December 4, 2020. If we do not hear from

                            you or receive your responses by December 9, 2020, we

                            will file a Motion to Compel with the Court and seek

                            sanctions, including reasonable expenses incurred and

                            attorneys’ fees incurred in connection with the Motion to

                            Compel.”

                Id.

            9. On December 15, 2020, Johnson filed a handwritten letter to the Court

                stating that he “do not have any documents to submit to PennyMac or

                their hired group. There is no discovery to be had as there is/are no

                records that I keep regarding PennyMac or any communication with

                them.” (Docket 102.) However, Johnson has not provided any

                responses to each question in the Discovery propounded. Metral

                Dec., ¶ 4.

            10. As states in the Declarations of Nicole Metral and Harris Powers,

                PennyMac has incurred $1,732.50 in attorneys’ fees and costs in



                                                 4
136044.01923/124225058v.4
      Case 2:19-cv-00193-TBM-MTP Document 113 Filed 12/29/20 Page 5 of 8




                connection with meeting and conferring with Johnson and bringing

                this Motion.

            11. Given Johnson’s (and the other defendants) failure to comply with

                their discovery obligations, PennyMac is requesting the CMO be

                modified to extend the deadline to complete fact discovery and the

                deadline to file dispositive motions. Alternatively, PennyMac

                requests a status conference with the Court so these scheduling issues

                can be further addressed.

            12. PennyMac is filing concurrently herewith a memorandum of law

                supporting the positions outlined above and relies on the additional

                documents appended hereto and described below:

                      Exhibit 1 – Interrogatories, Requests for Production, and

                            Requests for Admission propounded on Johnson and proof of

                            delivery of the Discovery.

                      Exhibit 2 – November 30, 2020 meet and confer letter from

                            PennyMac and proof of delivery.

            13. As set forth in this Motion to Compel and the Memorandum in

                Support, PennyMac submits that its Motion is well-taken and requests

                that Johnson be compelled to provide disclosures, compelled to

                provide responses to the Discovery and produce documents, and that
                                                 5
136044.01923/124225058v.4
      Case 2:19-cv-00193-TBM-MTP Document 113 Filed 12/29/20 Page 6 of 8




                an award of sanctions in the amount of $1,732.50 be awarded in favor

                of PennyMac and against Johnson.



 Dated:           December 29, 2020

                                            Respectfully submitted,


                                         /s/ Nicole Bartz Metral
                                         Cheryl S. Chang (admitted pro hac vice)
                                         chang@blankrome.com
                                         Nicole Bartz Metral (admitted pro hac vice)
                                         nbmetral@blankrome.com
                                         Jessica A. McElroy (admitted pro hac vice)
                                         jmcelroy@blankrome.com

                                         BLANK ROME LLP
                                         2029 Century Park East, 6th Floor
                                         Los Angeles, California 90067-2907
                                         Telephone: 424.239.3400
                                         Facsimile: 424.239.3434

                                         Harris F. Powers III
                                         hpowers@upshawwilliams.com
                                         Steven C. Cookston
                                         scookston@upshawwilliams.com

                                         Upshaw, Williams, Biggers & Beckham,
                                         LLP
                                         309 Fulton Street
                                         Post Office Drawer 8230
                                         Greenwood, MS 38935-8230
                                         Telephone: 662.455.1613
                                         Facsimile: 662.453.9245

                                         Counsel for Plaintiff

                                           6
136044.01923/124225058v.4
      Case 2:19-cv-00193-TBM-MTP Document 113 Filed 12/29/20 Page 7 of 8



                                PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
      I am employed in the county of Los Angeles, State of California. I am over
the age of 18 and not a party to the within action; my business address is BLANK
ROME LLP, 2029 Century Park East, 6th Floor, Los Angeles, California 90067.
        On December 29, 2020, I served the foregoing document(s):
     PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S MOTION TO
     COMPEL DISCLOSURES AND DISCOVERY RESPONSES FROM
    DEFENDANT MARK JOHNSON AND REQUEST FOR SANCTIONS
         on the interested parties in this action addressed and sent as follows:
                            SEE ATTACHED SERVICE LIST
  BY ENVELOPE: by placing  the original  a true copy thereof enclosed
   in sealed envelope(s) addressed as indicated and delivering such envelope(s):
  BY CERTIFIED MAIL: I caused such envelope(s) to be deposited in the
   mail at Los Angeles, California with postage thereon fully prepaid to the office
   or home of the addressee(s) as indicated. I am “readily familiar” with this
   firm’s practice of collection and processing documents for mailing. It is
   deposited with the U.S. Postal Service on that same day, with postage fully
   prepaid, in the ordinary course of business. I am aware that on motion of party
   served, service is presumed invalid if postal cancellation date or postage meter
   date is more than one day after the date of deposit for mailing in affidavit.
  BY FEDEX: I caused such envelope(s) to be deposited in a box or other
   facility regularly maintained by FedEx, an express service carrier, or delivered
   to a courier or driver authorized by said express service carrier to receive
   documents in an envelope designated by the said express service carrier,
   addressed as indicated, with delivery fees paid or provided for, to be
   transmitted by FedEx.
  FEDERAL: I declare that I am employed in the office of a member of the bar
   of this court at whose direction service was made.

        Executed on December 29, 2020, at Los Angeles, California.



                                                Michelle Grams




136044.01923/124225058v.4
      Case 2:19-cv-00193-TBM-MTP Document 113 Filed 12/29/20 Page 8 of 8




                               SERVICE LIST
      Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al.;
                      Case No. 2:19-cv-00193-KS-MTP
 BY CERTIFIED MAIL:
 Ronnie Kahapea                           Defendant
 P.O. Box 875
 Volcano, HI 96785
 Brett “Eeon” Jones                       Defendant
 c/o California Institution for Men
 Post Box 3100
 Chino, CA 91708
 BY FEDEX:
 Mark Johnson                             Defendant
 451 May Lane
 Louisa, VA 23093
 Kirk Gibbs                               Defendant
 4115 Lawrenceville Rd.
 PMB 8119
 Lilburn, GA 30047
 Sandra Goulette                          Defendant
 3007 Crescent Hill Drive
 Laurel, MS 39440
 Mark Moffett                             Defendant
 345 Coon Jeffcoat Road
 Soso, MS 39480
 Rance Magee                              Defendant
 11294 Rose Road
 Emmett, MI 48022
 Innovated Holdings, Inc. dba             Defendant
 Sitcomm Arbitration Association
 C/O Registered Agents, Inc.
 30 N. Gould Street, Suite R
 Sheridan, WY 82801




136044.01923/124225058v.4
